IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN RE: NOVEMBER 3, 2020 GENERAL                  : No. 149 MM 2020
 ELECTION                                         :
                                                  :
                                                  :
 PETITION OF: KATHY BOOCKVAR,                     :
 SECRETARY OF THE COMMONWEALTH                    :
 OF PENNSYLVANIA                                  :


                                         ORDER



PER CURIAM

       AND NOW, this 14th day of October, 2020, the Application for King’s Bench relief

is GRANTED, limited to the following issue:

              Whether the Election Code authorizes or requires county election
       boards to reject voted absentee or mail-in ballots during pre-canvassing and
       canvassing based on signature analysis where there are alleged or
       perceived signature variances?
The Court will decide this issue based on the current filings; however, supplemental filings

are permitted to be submitted by Friday, October 16, 2020, at 5 p.m. No other filings will

be permitted thereafter.

       Further, the motions to intervene filed by the following entities are GRANTED:

Donald J. Trump for President, Inc., Republican Party of Pennsylvania, Republican

National Committee, and National Republican Congressional Committee. The motions

to intervene filed by the following individuals are DENIED: Elizabeth Radcliffe, a qualified

elector, Bryan Cutler, Speaker of the Pennsylvania House of Representatives, Kerry

Benninghoff, Majority Leader of the Pennsylvania House of Representatives, Joseph B.

Scarnati III, Pennsylvania Senate President Pro Tempore, and Jake Corman, Senate
Majority Leader. See Pa.R.C.P. 2329(2). However, those individuals denied intervenor

status are granted leave of court to file briefs as amicus curiae, pursuant to Pa.R.A.P.

531.

       The motion for leave to file an amicus brief filed by the Brennan Center for Justice

is GRANTED.

       Any filings submitted by the Court’s deadline by a non-party or non-intervenor will

be accepted as an amicus brief.

       Justice Dougherty files a concurring statement

       Justice Baer files a dissenting statement.

       Chief Justice Saylor and Justice Mundy dissent.




                                            2